DETAILED ACTION
Response to Remarks filed 4/14/22
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 17-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Majkrzak (US 7,712,232) in view of Min (KR20100074515).
Regarding claims 1, 17, and 20, Majkrzak teaches a similar device configured to be coupled to an implement interface of a power machine (fig. 2), the implement comprising: a power machine interface (52) having a machine mount configured to engage the implement interface of the power machine; and a tool (10) coupled to the power machine interface, the tool having a frame forming an auger housing (assembly 40).  Majkrzak fails to teach wherein the auger housing includes a group of apertures to provide an operator with visibility.  However, Min teaches a similar tool with a housing, wherein the housing includes apertures (through holes 15a and fig. 3, 17) formed in a housing configured and arranged to provide an operator of the power machine with visibility in front of or within the housing, through the at least one aperture, of an implement workspace while operating the power machine (paragraph 5 of translation).   It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to include apertures on the frame of Majkrzak as an addition of parts that allows for the operator to have visibility within the implement as taught beneficial by Min (paragraph 5 of translation. 

2. The implement of claim 1, wherein the housing includes first and second spaced apart side plates on outer sides of the implement (68), and at least one laterally extending section between the first and second spaced apart side plates, wherein the at least one aperture is formed in the at least one laterally extending section (top 54).  

3. The implement of claim 2, wherein the at least one laterally extending section includes a curved back wall and wherein the at least one aperture is formed in the curved back wall (fig. 6).  

4. The implement of claim 3, wherein the implement is a snow blower (fig. 2), wherein the housing is an auger housing, and wherein the at least one laterally extending section includes a bottom plate extending between the side plates and configured to function as a scraper to scoop snow into the housing (fig. 6).  

5. The implement of claim 2, wherein the implement is a snow blower (fig. 2), wherein the housing is an auger housing (fig. 4, 100), and wherein the at least one laterally extending section includes a rear wall, a top wall extending between the side plates, and a bottom plate extending between the side plates and configured to function as a scraper to scoop snow into the housing (fig. 4).  

6. The implement of claim 5, wherein the at least one aperture is formed in the top wall of the housing (as modified fig. 4 of Min).  

18. The implement of claim 17, wherein the housing includes first and second spaced apart side plates (fig. 3) on outer sides of the implement, and at least one laterally extending section between the first and second spaced apart side plates, wherein the at least one group of apertures is formed in the at least one laterally extending section (Fig. 3).  

19. The implement of claim 18, wherein the at least one laterally extending section includes a curved back wall and wherein the at least one group of apertures is formed in the curved back wall (fig. 3).  

21. The snow blower implement of claim 1, wherein the at least one group of apertures formed in the housing provide the operator of the power machine with visibility of an auger within the auger housing while operating the power machine (as modified above the window would provide visibility of the auger).  




Allowable Subject Matter
Claims 12-14, 16, and 20 allowed.
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Arguments filed 4/14/22 have been fully considered. Concerning the argument that those skilled in the art would not consider Min’s bucket fill level solution when addressing the issue of lack of visibility of the work area within or in front of an auger housing, Examiner disagrees. Min teaches apertures within the top of a housing to provide an operator with visibility within the housing, which is reasonably pertinent to the particular problem with which applicant was concerned. Min provides knowledge generally available to one skilled in the art, and the teaching of visibility apertures can be applied to the snow blower of Majkrzak, therefore allowing view of the auger work area.  

Conclusion
Bessette (US 9,723,771) teaches similar apertures for a similar use. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308. The examiner can normally be reached M-F 10:30-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA H LUTZ/Primary Examiner, Art Unit 3671